MEMORANDUM ***
Miguel Ramos-Chavez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order affirming the immigration judge’s denial of Ramos-Chavez’s application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. ‘We review de novo whether an alien has been convicted of an aggravated felony, but our review is subject to established principles of deference to administrative agencies.” Parrilla v. Gonzales, 414 F.3d 1038, 1041 (9th Cir.2005) (internal citations omitted). Ramos-Chavez’s conviction under California Penal Code § 32 is an aggravated felony because it is “an offense relating to obstruction of justice ... for which the term of imprisonment is at least one year[J” 8 U.S.C. § 1101(a)(43)(S); see also, In re Batistar-Hernandez, 21 I. & N. Dec. 955, 961-62 (BIA 1997). Because Ramos-Chavez has been convicted of an aggravated felony, he is not statutorily eligible for cancellation of removal. 8 U.S.C. § 1229b(a)(3).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.